Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application claims benefit of the provisional application 62/815,150 with a filing date 03/07/2019.
2.	Claims 1-19 are pending in the application. 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 1-10, 12-16 and 18-19 are rejected under 35 U.S.C. 103(a) as 
                     being obvious over Zaltsman’s CAS: 614042548, 2016.  
	 Applicants claim a  method of inhibiting neuron loss after an injury to brain cells, the method comprising artificially administering a composition comprising D-serine to brain cells after an injury thereto, the composition including an amount of D-serine effective to inhibit death of neurons due to an immune response to the injury by glial cells, see claim 1.  Dependent claims 2-9 further limit the scope of methods, i.e., specific administration strategy and dose, and specific brain injury including stroke  in claims 2-9.

Determination of the scope and content of the prior art (MPEP §2141.01)
	Zaltsman’s ‘548 discloses a method of use for treating traumatic brain injury and stroke using a DAAO inhibitor  6-chlorobenzo[d] isoxazol-3-ol (CBIO),  which inhibit metabolism of D-serine, thus enhance the availability of endogenous D-serine in the brain.  Thus D-serine plays an important role for increasing regeneration of in an injury to brain cells.  

Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Zaltsman’s ‘548 is that the instant claims are silent the scope brain injury.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-10, 12-16 and 18-19 prima facie obvious because one would be motivated to employ methods of use of Zaltsman’s ‘548 to obtain instant invention.  

Moreover, the amount of a specific active ingredient of the instant compound for treatment is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters (molar ratio or weight ratio of the instant compounds D-serine) is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each active ingredient to add in order to best achieve the desired results based on factors such as the severity of the condition being treated, condition of the patient (e.g., age or weight).  Without un-expected results, Zaltsman’s ‘548  methods of use render obviousness over the instant invention.
            The motivation to make the claimed methods of use derived from the known methods of use of Zaltsman’s ‘548 would possess similar activity to that which is claimed in the reference.
Claim Objections
5.	Claims 7, 11 and 17 are objected to as being dependent on rejected claim 1 or 10.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



January 04, 2021